

EXHIBIT 10.1
 
EXECUTION VERSION
 
RESIGNATION, SEPARATION AGREEMENT
AND FULL AND FINAL RELEASE OF CLAIMS


This Resignation, Separation Agreement and Full and Final Release of Claims
(“Agreement”) is entered into between Berkshire Hills Bancorp, Inc., Berkshire
Bank and Linda A. Johnston ( “you” or “your”) (collectively, the “Parties”) on
March 15, 2019.


Per our mutual understanding, your employment as Senior Executive Vice
President, Chief Human Resources Officer of Berkshire Hills Bancorp, Inc.
(“Company”) and Berkshire Bank (“Bank”) (collectively, the “Employers”) will end
as a result of your resignation.  You and the Employers desire to resolve any
and all issues relating to the conclusion of your employment amicably and on
mutually satisfactory terms.   To that end, and as additional compensation to
you, the Employers are offering you a separation package in accordance with the
terms of this Agreement.


Upon your signature, this Agreement shall constitute the agreement between you
and the Employers on the terms of your separation from employment as follows:


1. Resignation and Press Release.  You have informed the Employers of your
intention to resign from your positions as Senior Executive Vice President,
Chief Human Resources Officer of the Company and the Bank effective April 1,
2019 (“Resignation Date”).  You shall be paid your earned salary and accrued but
unused vacation pay, if any, through the Resignation Date, less legally required
withholdings.


2. Cash Separation Payment.  Upon your timely execution of this Agreement and in
exchange for your full compliance with this Agreement and  provided that you
have met, and continue to meet, all of your obligations, agreements and
undertakings set forth herein, the Company agrees to pay you the gross amount of
$785,000.00, less legally required withholdings (“Separation Pay”), on the
Company’s first scheduled pay date on or after January 1, 2020 provided that the
7-day revocation period explained in Paragraphs 14 and 15 of this Agreement 
expires without revocation (the “Payment Date”).  If you should die prior to the
Payment Date, the Company will pay your beneficiary the Separation Pay on the
Payment Date.


3. Insurance and Long-Term Care Coverage.  After the Resignation Date, the
Company also agrees to provide you and your spouse with retiree health and
dental insurance coverage under the Company’s retiree health and dental
insurance program, at no expense to you, for three years following your
Resignation Date pursuant to the terms of such retiree health and dental
insurance program.  This coverage would run concurrently with COBRA and begin on
your Resignation Date.  After that date, you and your spouse shall be entitled
to continue such retiree health and dental insurance coverage through the
Company, at your own expense and pursuant to the terms of such retiree insurance
program.  At least thirty (30) days prior to the conclusion of your three years
of Company-provided retiree health and dental insurance, the Company will notify
you of the cost for continuing such coverage.  For the avoidance of doubt, the
termination of your employment with the Employers shall not affect your
continued participation in the existing long term care insurance policy that you
and your spouse are covered under and fully vested as of the Resignation Date.


4. No Future Compensation.  Other than the obligations of the Company as set
forth under the terms of Paragraphs 2 and 3 of this Agreement, you represent and
agree that (a) you are not entitled to any other wages, salary, bonuses,
benefits or any other compensation or reimbursements from the Employers, except
for any of your vested benefits under the Berkshire Bank 401(k) Plan, the terms
of your long-term insurance policy and the consulting agreement entered into
between the Bank and yourself dated as of March 15, 2019 (the “Consulting
Agreement”), (b) for purposes of clarity, nothing paid under this Agreement will
be deemed to be in lieu of any compensation to which you are entitled to under
the Berkshire Bank 401(k) Plan or your long-term care insurance
 

--------------------------------------------------------------------------------

benefit, each of which you are one-hundred percent (100%) vested or the
Consulting Agreement, and (c) all non-vested equity awards will be forfeited,
including, but not limited to, all restricted stock awards subject to
performance-based vesting notwithstanding the terms and conditions of any
underlying award agreement.


5. Mutual Release –As is standard in situations where an employer is paying an
employee additional compensation upon separation, you, your spouse,
beneficiaries, estate, heirs and any and all parties that may act on your behalf
agree to fully and completely release, relinquish and forever discharge the
Employers, and the Employers agree to fully and completely release, relinquish
and forever discharge you from any and all claims demands, disputes,
obligations, promises, costs, charges, fees (including attorneys’ fees),
expenses, taxes, fines, penalties, actions and causes of action of any kind,
nature or description, whether known or unknown (including, but not limited to,
for breach of any duty of good faith or other extra-contractual liability under
any policy, and under the statutes, regulations or common law of any state),
that you had or may have had or the Employers had or may have had, may now have
or claim to have, or which may hereafter accrue, including without limitation
any claims arising from or related to your employment with either of the
Employers, except as provided in Section 22 of this Agreement.  For purposes of
this Agreement, the term “Employers” means and includes Berkshire Bank and
Berkshire Hills Bancorp, Inc., their respective predecessors, successors and
assigns, all of their past, present, and future shareholders, trustees,
directors, officers, employees, representatives, attorneys, agent, and all of
their respective parent or controlling corporations, affiliates and
subsidiaries, as the case may be, or any other legal entity describing Berkshire
Bank and Berkshire Hills Bancorp Inc.’s organization or through which they
conduct business.


6. General Release – Statutory and Regulatory Claims.  You represent and warrant
that you have not filed any complaints, charges or claims against the Employers
with any local, state or federal court or administrative agency.  Except with
respect to any rights arising out of this Agreement, you specifically agree that
you waive and release any and all manner of claims you ever had, now have or may
have under any federal or state labor, employment, retaliation or discrimination
laws, statutes, public policies, orders or regulations, including, but not
limited to, Title VII of the Civil Rights Act of 1964, as amended, the Equal Pay
Act of 1963, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Rehabilitation Act of 1973, as amended, the Fair Labor Standards Act of 1938, as
amended, the Americans with Disabilities Act of 1990, as amended, the Family and
Medical Leave Act of 1993, as amended, the Age Discrimination in Employment Act,
as amended, Chapters 149 through 154 of the Massachusetts General Laws, the
Massachusetts Civil Rights Act, the Massachusetts Equal Rights Law, or at common
law, including but not limited to claims relating to breach of an oral or
written contract, wrongful discharge, misrepresentation, defamation,
interference with prospective economic advantage, interference with contractual
relationship, intentional and negligent infliction of emotional distress,
negligence, and breach of the covenant of good faith and fair dealing.  It is
expressly agreed and understood that the release contained herein is a GENERAL
RELEASE, but that you are not waiving or releasing any rights or claims that
arise after the date that this Agreement is executed.  The consideration given
by the Employers in exchange for your General Release exceeds anything of value
to which you otherwise were entitled in the absence of a waiver.


7.  General Release – Massachusetts Wage Act.  Not in limitation of the previous
paragraph, by signing this Agreement, you agree and understand that you are
waiving, relinquishing and releasing any and all claims or rights that you have
or may have against the Employers arising under the Massachusetts Wage Act, G.L.
c. 149, § 148, and/or its federal law equivalent.  You are not, however, waiving
any rights or claims that may arise after the execution of this Agreement.  You
specifically acknowledge that this waiver and release releases the Employers
from liability to you for any alleged violation of the Massachusetts Wage Act
and/or its federal law equivalent to the date of this Agreement.


2

--------------------------------------------------------------------------------

8. General Release – EEOC, MCAD and Claims for Reinstatement.  With respect to
the rights and claims that you are waiving, you are waiving not only your right
to recover in any action that you might commence, but also your right to recover
in any action brought on your behalf by any other party, including, but not
limited to, the U.S. Equal Employment Opportunity Commission, or any other
federal, state or local governmental agency or department.  Nothing in this
Agreement shall be construed to affect the rights and responsibilities of the
Equal Employment Opportunity Commission (“EEOC”) and the Massachusetts
Commission Against Discrimination (“MCAD”) to enforce the anti-discrimination
laws.  Also, nothing in this Agreement may be used to justify interfering with
the employee’s protected right to file a charge or participate in an
investigation or proceeding conducted by the EEOC or MCAD.  In addition, and not
in limitation of the foregoing, you hereby forever release and discharge the
Employers from any liability or obligation to reinstate or reemploy you in any
capacity.


9. Confidentiality.  The Parties agree to keep confidential all negotiations
leading up to execution of the Agreement, including without limitation all
communications and documents exchanged in connection therewith, except for your
spouse, attorney, or as required by regulatory inquiry, law, or court order. 
You acknowledge and agree that you have been the recipient of confidential and
proprietary business information concerning the Employers, including without
limitation past, present, planned or considered business activities of the
Employers, and agree that you will not use your knowledge of such information or
disclose such confidential and proprietary information for any purposes
whatsoever, except as may be expressly permitted in a writing signed by the
Employers, or as may be required by regulatory inquiry, law, or court order. 
You understand that nothing contained in this Agreement limits your ability to
file a charge or complaint with the United States Securities and Exchange
Commission (“SEC”) and this Agreement does not limit your right to receive an
award for information provided to the SEC.


10. Cooperation.  You hereby represent and warrant that you have returned
documents and other property of the Employers.  You further agree (i) to
cooperate with the Employers to the extent that your knowledge of facts
concerning the Employers’ business is required to respond to any governmental or
regulatory inquiry, or in connection with any court, administrative proceeding,
or investigation related to matters that took place during the term of your
employment, and (ii) to furnish such information and assistance to the Employers
as may reasonably be required by the Employers in connection with any litigation
in which it or any of its subsidiaries or affiliates is, or may become, a
party.  The Employers will reimburse you for your reasonable expenses incurred
in complying this section.


11. Mutual Non-Disparagement.  The Parties agree not to make any disparaging
statements concerning the other party which would reasonably be expected to
affect adversely the reputation or goodwill of the other party.  With respect to
the Employers, you acknowledge such non-disparagement obligations and
protections extend to the Bank, the Company, its affiliates and current or
former officers, directors, employees or agents.  The Employers hereby
acknowledge that the Employers’ obligation under this provision extends to
senior and executive management.  The provisions of this term of the Agreement
shall not apply to any truthful statement required to be made by you or the
Employers in any legal proceeding or in connection with any governmental or
regulatory investigation.


12. One Year Non-Solicitation of Employees and Customers.  You hereby covenant
and agree that, for a period of one year following the Resignation Date, you
shall not, without the written consent of the Employers, either directly or
indirectly:


(a)
solicit, encourage or attempt to persuade or cause any officer or employee of
the Employers or any of their respective affiliates to terminate his or her
employment and accept employment or become affiliated with, or provide services
for compensation in any capacity whatsoever to, any firm, corporation, entity or
enterprise that competes with the business of the Employers; or



3

--------------------------------------------------------------------------------

(b) solicit, provide any information, advice or recommendation or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Employers or any of
their respective affiliates to terminate an existing business or commercial
relationship with the Employers or any of their respective affiliates or
transfer some or all of such customer’s business or relationships with the
Employers or any of their respective affiliates; provided further, that it is
expressly understood and acknowledged that this paragraph shall not prevent any
customer of the Employers or any of their respective affiliates from voluntarily
electing to transfer its business or relationships so long as you have not in
any way solicited, provided any information, advised, consulted, recommended or
taken any action to encourage such customer to do so.


13. One Year Non-Competition Restriction.  For a period of one (1) full year
after the Resignation Date, you hereby covenant and agree that you will not
directly or indirectly (i) engage in, assist, or conduct any business that is
the same as or in any way competes with, the business of the Employers or any of
their respective subsidiaries and affiliates, in any city, town or county in
which either Employer or any of their respective subsidiaries and affiliates has
an administrative office, lending office or retail branch operation, or (ii)
participate in, have an interest in, or affiliate with in any capacity
(including as a partner, shareholder, member, employee, principal, agent,
trustee or consultant) any general or limited partnership, corporation, limited
liability company, firm, association or other legal entity that engages,
directly or indirectly, in any business that is the same as or in any way
competes with, the business of the Employers; provided, however, you may request
a waiver from the Employers with respect to the limitations of this Paragraph 13
on a case by case basis at any time, and the Employers hereby agree that such
written approval of such request shall not be unreasonably withheld. 
Notwithstanding the foregoing, the Employers reserve the right to elect not to
approve such request for waiver of the limitations herein within its sole
discretion if the proposed employing entity is an FDIC insured depository
institution.  You hereby acknowledge and agree that you have been advised to
consult a lawyer prior to signing this Agreement and that you have received
adequate consideration in exchange for this restriction which is above and
beyond any compensation otherwise owed to you.  If, for any reason, any
provision of this Paragraph 13 of this Agreement is held invalid, the
restrictions in this Paragraph 13 shall be modified, by the minimum amount
necessary, such that the remaining provisions are consistent with law and
continue in full force and effect.  You acknowledge that mutually agreed upon
consideration exists to support the non-competition restrictions in the
Agreement and that you have been afforded up to seven (7) business days to
revoke your acceptance in writing.


14. Period for Review and Revocation.  You acknowledge that you will have
twenty-one (21) days from your receipt hereof in which to review this Agreement
and consider whether or not it is in your best interest to accept this offer and
sign this Agreement.  Furthermore, you may rescind this Agreement within seven
days of the day you sign it, after which time, if not rescinded, this Agreement
becomes irrevocable.  Prior to executing this Agreement, the Employers advise
you to consult with an attorney before signing this Agreement.  By signing this
Agreement, you represent that you have carefully read this document, that you
understand it, and that you have had an opportunity to consult with and review
this Agreement with an attorney of your choice.  You also represent that you
know and understand the contents of this Agreement; including its final and
binding effect on your rights and duties, and that you freely and voluntarily
assent to all the terms and conditions with the full intent of releasing the
Employers from all claims.  You represent that the only consideration for
signing this Agreement are the terms stated herein; that no other promises,
representations or agreements of any kind have been made to or with you to cause
you to sign this Agreement.  You represent that your releases, waivers,
representations, warranties, undertakings, obligations and agreements set for
the herein are in exchange for extra consideration to which you would not have
been entitled in the absence thereof.  You further acknowledge and agree that
the Employers are not undertaking to advise you with respect to any tax
consequences of this Agreement and that you are solely responsible for
determining those consequences.


4

--------------------------------------------------------------------------------

15. Period for Rescission.  This Agreement shall become effective and
enforceable the eighth day after you have executed the document and delivered it
to the Company.  You understand that you have the right to revoke and rescind
this Agreement at any time within that period.  If you choose to rescind, this
Agreement may only be rescinded in its entirety.  Once rescinded, no provision
of this Agreement shall be enforceable.


16. Additional Consideration.  You acknowledge that the payments and benefits
described in this Agreement constitute a special separation benefit which the
Employers are providing in its discretion due to your unique circumstances and
that you are not otherwise entitled to receive this entire separation package
from the Employers.


17. Headings.  The headings set forth at the beginning of any paragraph of this
Agreement are for the convenience of the Parties and are not part of the
substantive terms of this Agreement.  No headings shall be deemed to qualify,
limit or modify the substantive terms of this Agreement in any respect.


18. Entire Agreement.  The Parties to this Agreement mutually agree and
specifically acknowledge that we are entering into this Agreement for the
purpose of amicably resolving any and all issues relating to the conclusion of,
or any other matter related to your employment with the Employers.  This
Agreement supersedes any previous agreement, whether written or oral, that you
may have had with the Employers and any other agreement is merged into and
extinguished by this Agreement.  This Agreement shall not be deemed an admission
by the Employers of a violation of any statute or law or wrongdoing of any kind.


19. Governing Law.  The terms of this Agreement are contractual in nature and
not a mere recital, and it shall take effect as a sealed document.  This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without reference to conflict of law rules, and
this Agreement shall be deemed to be executed and performed in Massachusetts.


20. Arbitration of all Disputes.   Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in Boston, Massachusetts,
in accordance with the Commercial Rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  The above notwithstanding, the Employers may seek
injunctive relief in a court of competent jurisdiction in Massachusetts to
restrain any breach or threatened breach of any provision of this Agreement,
including without limitation paragraphs 9, 12 and 13 above, without prejudice to
any other rights or remedies that may otherwise be available to the Employers.
21. Savings Clause.  If any provision of this Agreement is determined to be void
or unenforceable, the remaining provisions of this Agreement will remain in full
force and effect


22. Clawback.  The Employers, or their respective successors or assigns, shall
retain the legal right to demand the return of any payments made to you under
the Agreement as may be required by any federal or state regulators of the
Company or the Bank, within applicable regulatory time periods.  You further
agree that the confidentiality, non-disparagement, non-solicitation and
non-competition obligations set forth in Paragraphs 9, 11, 12 and 13 of the
Agreement are material terms of the Agreement.  If the Employers establish a
breach of any provision of this Agreement, you acknowledge and agree that the
Employers shall be entitled to recover from you the full amount paid, and to not
pay amounts to be paid, to you, as well as all reasonable attorney’s fees and
costs incurred by the Employers in a successful proceeding to enforce the
Agreement.  You shall be entitled to recover from the Employers all reasonable
attorneys’ fees and costs incurred by you in a successful proceeding to enforce
the Agreement.  Before bringing a proceeding alleging your breach of Paragraphs
9, 11, 12 and/or 13 of the Agreement, the Employers must provide written notice
to you of their belief that such breach occurred
 
5

--------------------------------------------------------------------------------

within 30 days of the Employers’ knowledge of the existence of the conditions
giving rise to such belief, and the notice shall describe the conditions
believed to constitute a breach. You shall have 30 days to respond to such
notice and, if practicable, to remedy such conditions.


23. Execution in Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.  Facsimile or electronically transmitted (e.g., “.pdf”)
signatures shall have the same binding force and effect as original signatures.


24. No Presumption.  The Parties agree that this Agreement was negotiated fairly
between them at arms’ length and that the final terms of this Agreement are the
product of the parties’ negotiations. Each party represents and warrants that it
has sought and received legal counsel of his/its own choosing with regard to the
contents of this Agreement and the rights and obligations affected hereby. The
Parties agree that this Agreement shall be deemed to have been jointly and
equally drafted by them, and that the provisions of this Agreement therefore
should not be construed against any party on the grounds that it was more
responsible for drafting the provisions.


25. Modification.  Any amendment or modification of this Agreement must be in
writing and signed by duly authorized representatives of each of the parties. 
Any modification or amendment not made in this manner shall have no force or
effect.


26. Binding on Successors.  This Agreement will inure to the benefit of the
Company, Bank and any successors and assigns.  Any successor of the Company or
Bank will continue the terms and conditions of this Agreement.  You may not
assign your rights, duties or obligations under this Agreement.


[The remainder of this page is left blank intentionally.]




[See next page for signatures.]










6

--------------------------------------------------------------------------------



If you are in agreement with the terms set forth above, please indicate by
executing a copy of this Agreement and returning it to me.


BERKSHIRE HILLS BANCORP, INC.




By: /s/ Richard M. Marotta
Richard M. Marotta, President and Chief Executive Officer




BERKSHIRE BANK




By: /s/ Richard M. Marotta
Richard M. Marotta, Chief Executive Officer






I understand and agree completely to the
foregoing as of March 15, 2019






/s/ Linda A. Johnston
Linda A. Johnston










 
7